       Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 1 of 32


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAINA ROCHERT,                                    No. 2:20-CV-1368-DMC
12                       Plaintiff,
13           v.                                         MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties, ECF Nos. 6 and 7, this case is before the

21   undersigned as the presiding judge for all purposes, including entry of final judgment. See 28

22   U.S.C. § 636(c). Pending before the Court are the parties’ briefs on the merits, ECF Nos. 12 and

23   16.

24                  The Court reviews the Commissioner’s final decision to determine whether it is:

25   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

26   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

27   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

28   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support
                                                        1
       Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 2 of 32


 1   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

 2   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 3   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 4   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The Court may not affirm the Commissioner’s

 5   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 6   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 7   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 8   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 9   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

10   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

11   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

12   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

13   Cir. 1988).

14                  For the reasons discussed below, the matter will be remanded for further

15   proceedings.

16

17                           I. THE DISABILITY EVALUATION PROCESS

18                  To achieve uniformity of decisions, the Commissioner employs a five-step

19   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R. §§

20   404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

21                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
22                                  not disabled and the claim is denied;
23                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
24                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
25
                    Step 3          If the claimant has one or more severe impairments,
26                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
27                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
28
                                                         2
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 3 of 32


 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 4 of 32


 1                              II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on March 14, 2017. See CAR 17. 1

 3   Plaintiff claims disability began on January 3, 2013. See id. Plaintiff’s claim was initially

 4   denied. Following denial of reconsideration, plaintiff requested an administrative hearing, which

 5   was held on August 8, 2018, before Administrative Law Judge (ALJ) Jane M. Maccione. In a

 6   March 22, 2019, decision, the ALJ concluded plaintiff is not disabled based on the following

 7   relevant findings:

 8                  1.      The claimant last met the insured status requirements of the Social
                            Security Act on December 31, 2018.
 9
                    2.      Through the date last insured, the claimant had the following
10                          severe impairment(s): leukemia, tinnitus, attention deficit
                            hyperactivity disorder (ADHD), depression, and anxiety;
11
                    3.      Through the date last insured, the claimant did not have an
12                          impairment or combination of impairments that meets or medically
                            equals an impairment listed in the regulations;
13
                    4.      Through the date last insured the claimant had the following
14                          residual functional capacity: the claimant could perform medium
                            work; she was frequently able to understand, remember, and carry
15                          our detailed and complex instructions; she required a work
                            environment with little change to the setting and routine; and she
16                          was limited to a workplace with a noise level of moderate or less;
17                  5.      Considering the claimant’s age, education, work experience,
                            residual functional capacity, and vocational expert testimony,
18                          through the date last insured the claimant was able to perform her
                            past relevant work as a paralegal and attorney.
19
                    See id. at 20-32.
20

21   After the Appeals Council declined review on May 15, 2020, this appeal followed.

22   ///

23   ///

24   ///

25   ///

26   ///

27
            1
                   Citations are the to the Certified Administrative Record (CAR) lodged on October
28
     1, 2020. See ECF No. 9.
                                                       4
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 5 of 32


 1                                           III. DISCUSSION

 2                  In her opening brief, Plaintiff argues: (1) the ALJ erred in evaluating the medical

 3   opinion evidence; (2) the ALJ erred in evaluating Plaintiff’s testimony and statements; (3) the

 4   ALJ erred in evaluating lay witness evidence; and (4) the ALJ’s finding that Plaintiff could return

 5   to her past relevant work is not supported by substantial evidence.

 6          A.      Medical Opinion Evidence

 7                  “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,

 8   533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not

 9   explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

10   2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one medical

11   opinion over another. See id.

12                  Under the regulations, only “licensed physicians and certain qualified specialists”

13   are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,

14   674 F.3d 1104, 1111 (9th Cir. 2012). Where the acceptable medical source opinion is based on

15   an examination, the “. . . physician’s opinion alone constitutes substantial evidence, because it

16   rests on his own independent examination of the claimant.” Tonapetyan v. Halter, 242 F.3d 1144,

17   1149 (9th Cir. 2001). The opinions of non-examining professionals may also constitute

18   substantial evidence when the opinions are consistent with independent clinical findings or other

19   evidence in the record. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Social

20   workers are not considered an acceptable medical source. See Turner v. Comm’r of Soc. Sec.

21   Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010). Nurse practitioners and physician assistants

22   also are not acceptable medical sources. See Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016).

23   Opinions from “other sources” such as nurse practitioners, physician assistants, and social

24   workers may be discounted provided the ALJ provides reasons germane to each source for doing

25   so. See Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017), but see Revels v. Berryhill, 874

26   F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(f)(1) and describing circumstance

27   when opinions from “other sources” may be considered acceptable medical opinions).

28   ///
                                                        5
       Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 6 of 32


 1                  The weight given to medical opinions depends in part on whether they are

 2   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

 3   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

 4   professional, who has a greater opportunity to know and observe the patient as an individual, than

 5   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

 6   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the

 7   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

 8   Cir. 1990).

 9                  In addition to considering its source, to evaluate whether the Commissioner

10   properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

11   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

12   uncontradicted opinion of a treating or examining medical professional only for “clear and

13   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.

14   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

15   by an examining professional’s opinion which is supported by different independent clinical

16   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

17   1041 (9th Cir. 1995).

18                  A contradicted opinion of a treating or examining professional may be rejected

19   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d

20   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the

21   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a

22   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

23   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

24   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,

25   without other evidence, is insufficient to reject the opinion of a treating or examining

26   professional. See id. at 831. In any event, the Commissioner need not give weight to any

27   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,

28   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see
                                                        6
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 7 of 32


 1   also Magallanes, 881 F.2d at 751.

 2                  At Step 4, the ALJ evaluated the medial opinion evidence of record to determine

 3   Plaintiff’s residual functional capacity. See CAR 25-30. The ALJ gave the opinions of Dr. Ju, an

 4   agency reviewing doctor, “partial weight.” See id. at 25-26. The ALJ gave the opinions of Drs.

 5   Dipsia and Samplay, also agency reviewing doctors, “great weight.” See id. at 26. The ALJ gave

 6   the opinions of Dr. Renner, another agency reviewing doctor, “little weight.” See id. at 26-27.

 7   The ALJ gave the opinions of Dr. Dhillon, Plaintiff’s treating doctor, “little weight.” See id. at

 8   27-28. The ALJ gave the opinions of Dr. Ng, also a treating source, “little weight.” See id. at 28.

 9   The ALJ gave the opinions of Dr. Vitug, another treating source, “little weight.” See id. Finally,

10   the ALJ gave the opinions of Dr. Stenbeck, an agency examining doctor, “partial weight.” See id.

11   at 29-30.

12                  Plaintiff challenges the ALJ’s analysis as to Drs. Dhillon, Ng, Stenbeck, Ju,

13   Dipsia, and Samplay.

14                  1.      Dr. Dhillon

15                  As to Dr. Dhillon, the ALJ stated:

16                  The claimant’s provider Dr. Dhillon submitted several medical source
                    statements. The first is dated September 8, 2017, wherein Dr. Dhillon
17                  diagnosed the claimant with a mood disorder with depressive features,
                    anxiety, and ADHD. Dr. Dhillon opined the claimant overall had
18                  moderate limitations in functioning. However, Dr. Dhillon opined the
                    claimant had marked limitations in the following: ability to remember
19                  locations and work-like procedures; ability to understand and remember
                    detailed instructions; ability to carry out detailed instructions; ability to
20                  maintain attention and concentration for extended periods; and ability to
                    complete a normal workday and workweek without interruptions from
21                  psychologically based symptoms and to perform at a consistent pace
                    without an unreasonable number and length of rest periods (Exhibit 6F).
22
                    Subsequently in a more recent opinion dated July 30, 2018, Dr. Dhillon
23                  diagnosed the claimant with a mood disorder with depressive features,
                    generalized anxiety disorder, and attention deficit hyperactivity disorder
24                  inattentive type. Dr. Dhillon opined the claimant had marked limitations
                    in the following areas: ability to remember locations and work-like
25                  procedures; ability to understand and remember detailed instructions;
                    ability to carry out detailed instructions; ability to maintain attention and
26                  concentration for extended periods; and ability to complete a normal
                    workday and workweek without interruptions from psychologically based
27                  symptoms and to perform at a consistent pace without an unreasonable
                    number and length of rest periods (Exhibits 11F; and 13F pages 3 to 5).
28
                                                         7
       Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 8 of 32


 1                  The opinion of Dr. Dhillon is given little weight. While the opinions are
                    based upon a treatment relationship with the claimant, the limitations
 2                  identified in each opinion is [sic] inconsistent with the claimant’s mental
                    health treatment history and mental status findings. The records reveal the
 3                  claimant has a history of mental health treatment and since January 2013,
                    has continued to undergo medication treatment with regular medication
 4                  monitoring. Overall, these records reveal improvement with treatment and
                    the level of care she has required has remained routine and at times
 5                  intermittent. The record does not indicate the claimant underwent
                    evaluation for a higher level of treatment, in fact at one point in time
 6                  declined further evaluation. She has not required hospital evaluation or
                    care. She does not require support services and has identified being able
 7                  to engage in many activities inconsistent with these opinions. While these
                    are discussed in greater detail above, these include her ability to work,
 8                  maintain relationships, manage appointments, care for herself, care for
                    household pets, travel, exercise, drive, watch television, and play games
 9                  on her phone. Moreover, as discussed above, the record includes
                    documentation generated by the claimant which is completed with great
10                  accuracy and detail. Furthermore, the opinions do not define the
                    categories or what extent the limitations have upon various activities.
11                  These appear to be criteria different than those utilized by the Social
                    Security Agency. As they are undefined, they are overall vague as to what
12                  extent the claimant is limited in her activities. There is also little
                    discussion about what findings support the limitations and opinions.
13
                    CAR 27-28.
14

15                  Plaintiff contends: (1) the ALJ inaccurately stated that each of the limitations

16   identified by Dr. Dhillon is inconsistent with Plaintiff’s mental health treatment history and

17   objective findings; (2) the ALJ failed to consider the limited extent of Plaintiff’s daily activities;

18   (3) the ALJ improperly relied on Plaintiff’s ability to prepare documents associated with her

19   disability claim; and (4) the ALJ incorrectly determined that Dr. Dhillon’s report failed to define

20   categories of limitations on various activities. See ECF No. 12-1, pgs. 16-19.

21                  Dr. Dhillon’s opinions are contained in Exhibits 6F, CAR 744-47, and Exhibit

22   11F, CAR 774-77. Both are check-the-box forms evaluating Plaintiff’s mental residual functional

23   capacity. See id. Exhibit 7F is an evaluation dated September 6, 2017. See id. at 744-47.

24   Exhibit 11F is an updated evaluation dated July 30, 2018. See id. at 774-77. In Exhibit 6F, Dr.

25   Dhillon opined that Plaintiff has marked mental limitations in the following areas of functioning:

26   (1) ability to remember locations and work-like procedures; (2) ability to understand and

27   remember detailed instructions; (3) ability to carry out detailed instructions; (4) ability to

28   maintain attention and concentration for extended periods; and (5) the ability to complete a
                                                         8
       Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 9 of 32


 1   normal workday and workweek without interruptions from psychologically based symptoms. See

 2   id. at 744-47. In support of these opinions, Dr. Dhillon cites generally “her symptoms of

 3   distractibility, forgetfulness, increased anxiety.” Id. at 746. The doctor also states that Plaintiff’s

 4   leukemia contributes to “memory issues,” but does not explain the mechanism of this problem.

 5   Id. Dr. Dhillon expressed the same functional opinions in the July 2018 evaluation at Exhibit

 6   11F. See id. at 774-77. As with the September 2017 opinion, Dr. Dhillon cites “distractibility,

 7   inattention, anxiety, forgetfulness” in support of the July 2018 opinion. See id. at 777.

 8                  Among other reasons for rejecting Dr. Dhillon’s opinions, the ALJ noted that the

 9   opinions are not supported by a “discussion about what findings support the limitations and

10   opinions.” CAR 28. The Court finds this determination is an appropriate reason to supported by

11   substantial evidence. See Meanel, 172 F.3d at 1113; see also Magallanes, 881 F.2d at 751. As

12   the ALJ correctly observed, Dr. Dhillon does not state which objective findings and clinical data

13   support each specific opinion of marked limitations. The ALJ is entitled to reject such

14   unsupported opinions. See id.

15                  2.      Dr. Ng

16                  Regarding opinions expressed by Dr. Ng, the ALJ stated:

17                  There is an activity status report dated July 16, 2018, authored by Chun
                    Ng, M.D., where in the claimant was placed off activity from July 16,
18                  2018, through October 13, 2018. Her diagnosis was identified as Chronic
                    Myeloid Leukemia. Her condition and medications used to treat the
19                  condition cause significant fatigue limiting the usual daily activities
                    (Exhibits 10F page 2; and 13F page 7).
20
                    The opinion of Dr. Ng is given little weight. While the opinion is based
21                  upon a treatment relationship with the claimant, the opinion provides no
                    specific findings regarding how the claimant is limited in her ability to
22                  work. Additionally, the statement she is limited in her activities of daily
                    living is inconsistent overall with other evidence of her activities during
23                  this time. This includes statements from the claimant and her spouse,
                    discussed above. In addition, the opinion appears to be a temporary
24                  limitation on work activity. While it was noted Dr. Ng. was unable to
                    provide a note of longer duration due to policy, it was noted the claimant
25                  would be unable to return to work for the foreseeable future based upon
                    side effects and pain. Again, this is [sic] opinion is vague as to what
26                  limitations she has in her ability to work and appears to be temporary in
                    duration. Overall, the opinion is inconsistent with the claimant’s treatment
27                  history, her present treatment needs, statements, objective and diagnostic
                    findings, and evidence of her activities during this time. Furthermore, the
28                  issue concerning the claimant’s ability to work is not a medical issue
                                                         9
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 10 of 32


 1                  regarding the nature and severity of an individual’s impairment(s) but is
                    an administrative findings that is dispositive of the case that would direct a
 2                  determination of a decision of disability. Under CFR 416.927([d]), the
                    final responsibility for deciding this issue is reserved to the Commissioner.
 3
                    CAR 28.
 4

 5                  Plaintiff argues:

 6                           It is clear from Dr. Ng’s statement that in his opinion, due to Ms.
                    Rochert’s fatigue and CML, she was unable to sustain the activities
 7                  required of her work. (Tr. 769). This opinion is significant in that it
                    provides additional support for Dr. Dhillon’s more specific opinion and
 8                  corroborates Ms. Rochert’s subjective complaints. However, the ALJ
                    incorrectly asserted that Ms. Rochert was not limited in her daily living
 9                  activities, when as discussed above, this misstates the record. See pages
                    13-14, supra. The ALJ’s claim that “[i]n addition, the opinion appears to
10                  be a temporary limitation on work activity” (Tr. 28) is misleading. Indeed,
                    it is unclear why the ALJ relied on this claim when the ALJ then
11                  acknowledged that “it was noted Dr. Ng was unable to provide a note of
                    longer duration due to policy” and that “the claimant would be unable to
12                  return to work for the foreseeable future based upon side effects and pain.”
                    Id. Nevertheless, the ALJ repeated that opinion “appears to be temporary
13                  in duration” when this is directly undermined by Ng’s explanation. Id.

14                  ECF No. 12-1, pgs. 19-20.

15                  Dr. Ng’s opinions are contained in Exhibit 10F, CAR 765-73, and Exhibit 13F,

16   CAR 925-47. Exhibit 10F contains an “Activity Status Report” dated July 16, 2018. See id. at

17   766. In this report, Dr. Ng states that Plaintiff is “placed off activity from 7/16/2018 through

18   10/13/2018” due to “significant fatigue limiting the usual daily activities” resulting from

19   medications related to Plaintiff’s leukemia. Id. Dr. Ng does not specify which “usual daily

20   activities” are limited by Plaintiff’s medications or specify the nature or degree of such

21   limitations. Exhibit 10F also contains a single oncology follow-up note, dated July 16, 2018, in

22   which Dr. Ng notes a medication change due to prior medication causing tinnitus. See id. at 767.

23   Dr. Ng opined that Plaintiff “is unlikely to be able to return to work for the foreseeable future

24   based on her side effects.” Id. Relative to Dr. Ng, Exhibit 13F contains the same records. See id.

25   at 925-47.

26   ///

27   ///

28   ///
                                                       10
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 11 of 32


 1                  The ALJ rejected Dr. Ng’s opinion because it was temporary in duration, vague as

 2   to the nature of the limitations resulting from fatigue, and addressed the ultimate issue of

 3   Plaintiff’s ability to work reserved to the Commissioner. See id. at 28. The Court finds no error

 4   in this analysis, which is supported by correct legal reasoning and substantial evidence. First, as

 5   the ALJ correctly notes, whether Plaintiff is able to engage in work activity is the ultimate issue

 6   of disability reserved to the Commissioner. See 42 C.F.R. § 416.927(d)(1) (applicable to claims

 7   filed before March 27, 2017). Second, Dr. Ng’s opinion of an inability to work for a period less

 8   than 12 months fails to meet the duration requirement of the Social Security Act. See 42 U.S.C.

 9   § 423(d)(1); see also 42 C.F.R. § 404.1512. Finally, as noted above, the ALJ is not required to

10   accept conclusory opinions which, as here, are unsupported by reference to objective findings.

11   See Meanel, 172 F.3d at 1113; see also Magallanes, 881 F.2d at 751.

12                  3.      Dr. Stenbeck

13                  As to Dr. Stenbeck, the ALJ stated:

14                  At the request of this Agency, the claimant underwent a comprehensive
                    mental status evaluation on November 15, 2017, with Lauri Stenbeck,
15                  Ph.D., wherein Dr. Stenbeck diagnosed the claimant with generalized
                    anxiety disorder, depressive disorder, NOS, and attention deficit
16                  hyperactivity disorder predominantly inattentive type (by history).
                    Additionally, the claimant was assigned a Global Assessment of
17                  Functioning (hereinafter referred to as “GAF”) score of 46. The GAF
                    scale indicates the clinician’s judgment of the individual’s overall level of
18                  functioning. It is measured using a scale of 1 to 100, with 1 being
                    persistent danger of hurting self or others and 100 being no symptoms. A
19                  score between the range of 41 to 50 indicates a serious impairment in
                    social, occupation, or school functioning.
20
                    Dr. Stenbeck opined the claimant had no significant limitations with
21                  performing simple and repetitive tasks. She had mild limitations in
                    performing detailed and complex tasks and maintaining regular attendance
22                  in the workplace. She has moderate limitations with ability to interact
                    with coworkers and the public, and ability to deal with the usual stresses
23                  encountered in a competitive work environment. It was noted she may
                    require step-by-step instructions for complex tasks given memory and
24                  attention difficulties and supervision. She may have difficulty accepting
                    constructive criticism due to anxiety and will likely require gentle
25                  feedback. The claimant was noted to report isolating and avoiding others.
                    She was noted to become easily overwhelmed when in a stressful work
26                  environment. However, Dr. Stenbeck opined the claimant was capable of
                    managing funds (Exhibit 7F).
27

28   ///
                                                       11
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 12 of 32


 1              The opinion of Dr. Stenbeck is given partial weight. While the opinion is
                based upon a comprehensive review of evidence in the record and
 2              examination of the claimant, evidence introduced at the hearing level
                establishes the claimant has no limitations in social functioning as outlined
 3              in the findings above. This evidence includes her ability to maintain
                friendships, work, travel and visit with family, shop, participate in exercise
 4              classes, and maintain relationships with providers. Otherwise, the opinion
                regarding the claimant’s cognitive and adaptive functioning is supported
 5              by the evidence in the record. While the claimant has reported ongoing
                memory loss and difficulties with concentration and focus, the record as to
 6              her activities is consistent with her allegations. This includes her ability to
                play games on her phone, perform clerical and probate work, maintain her
 7              practice, attend to her personal care and hygiene, care for household pets,
                prepare meals, provide reliable information, and communicate with others.
 8              Additionally, the record includes multiple statements and/or forms
                prepared by the claimant which clearly and articulately outline her
 9              treatment and employment history and other communications concerning
                evidence admitted as part of the record.
10
                Additionally, the following findings, statements, and observations noted
11              by Dr. Stenbeck during the examination are consistent overall with
                evidence in the record, findings herein, and the residual functional
12              capacity assessment above.

13              Dr. Stenbeck noted the claimant presented as cooperative and polite with
                noted depressive and anxiety symptoms. The claimant arrived on time for
14              her appointment and was driven there by her spouse. She was a reliable
                historian. Her attire was clean and grooming good. She presented in a
15              friendly manner. Her eye contact was good. Her facial expression
                normal. Her gross motor function was normal. She was able to ambulate
16              without assistance. She interacted appropriately with the examiner
                throughout the evaluation. No bizarre behavior was observed.
17
                During the examination, the claimant reported anxiety, depression/mood
18              disturbance, and ADHD. She reported problems with memory, which she
                believes is secondary to undergoing chemotherapy treatment. She has
19              difficulty with concentration, focus, and attention. She is anxious and
                overwhelmed by simple tasks such as household chores. She feels anxious
20              when talking on the phone. She is easily agitated and can be irritable to
                others. In addition, she experiences sadness and low energy.
21
                The claimant reported being diagnosed with ADHD twenty years earlier
22              and started on medication which she has taken consistently since that time.
                She began struggling with depression and anxiety for at least ten years. At
23              that time, she was started on medication for her mood and received
                therapy for a few years. These symptoms occur daily and are moderate in
24              severity. Compared to when they began, she stated they were better and
                less persistent. She reported her symptoms are improved with medication.
25
                She reported feeling anxious and tired. Her current mental health
26              symptoms impact her daily living. She does not want to do anything or go
                outside. However, at the time she was not prescribed psychotropic
27              medication.

28   ///
                                                   12
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 13 of 32


 1                 She has no history of suicide or psychiatric hospitalization. She has no
                   history of self-injurious or cutting behavior.
 2
                   The claimant reported a steady work history. She attempted to return to
 3                 work in 2015 but was unable to handle working. She reported significant
                   difficulties getting along with her former boss and this contributed to her
 4                 stress. She reported being able to manage funds independently and
                   appropriately.
 5
                   The claimant denied physical limitations due to medical problems. She
 6                 has no significant difficulties with bending, lifting, or standing for long
                   periods of time. She is independent for basic ADL’s and does not need
 7                 help preparing meals. She has difficulty completing household chores due
                   to anxiety and low energy. She is able to make change at the store. She
 8                 spends an average day at home watching television or playing on her
                   phone.
 9
                   Her adaptive functioning was noted to be adequate. She had pressured
10                 speech. Her intelligence was intact. However, her attention was impaired.
                   She was able to recite a minimum of four digits forward and three digits in
11                 reverse. Her concentration was impaired. She had adequate fund of
                   knowledge for current events. Her abstraction, proverbs, calculations,
12                 judgment, and insight were intact.

13                 CAR 29-30.

14                 As to the GAF score noted by Stenbeck, the ALJ gave the assessment little weight.

15   See id. at 30. The ALJ stated:

16                 . . .This subjective all-in-one Global Assessment of Function tool was
                   devised by the American Psychiatric Association as a generalized
17                 snapshot of an individual’s mental health at a particular point in time,
                   expressed as a number between 0 and 100. These scores were not
18                 intended for forensic purposed, such as assessment of disability,
                   competency, or the individual’s control over such behavior (citation
19                 omitted). The Commissioner has declined to endorse the GAF scale for
                   “use in Social Security and SSI disability programs,” and has indicated
20                 GAF scores have no “direct correlation to the severity requirements [of
                   the] mental disorders listings.” 65 Fed. Reg. 50764-65 (2000). The
21                 American Psychiatric Association abandoned use of GAF scores with its
                   2013 publication of the Fifth Edition of its Diagnostic and Statistical
22                 Manual of Mental Disorders (DSM-V), citing various concerns relating to
                   the reliability of these scores. Furthermore, a GAF score is not intended to
23                 be a longitudinal assessment and does not correlate to any specific
                   vocational or functional limitation, so is of limited utility here.
24
                   Id. at 30-31.
25

26   ///

27   ///

28   ///
                                                     13
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 14 of 32


 1                   According to Plaintiff:

 2                           In giving “partial weight” to Dr. Stenbeck’s opinion, the ALJ
                     essentially repeated her rationale for rejecting the other medical opinions
 3                   of record. (Tr. 29). For the reasons discussed above, this rationale is
                     erroneous. While the activities cited by the ALJ show that Ms. Rochert has
 4                   some ability to function, they are consistent with the medical opinions
                     from Dr. Stenbeck, as well as those from treating sources such as Dr.
 5                   Dhillon. See pages 13-14, supra. In the context of Dr. Stenbeck’s thorough
                     report, the ALJ’s findings cannot be sustained. The Commissioner’s own
 6                   chosen examiner provided detailed information supporting limitations
                     beyond those acknowledged by the ALJ, and yet the ALJ failed even to
 7                   address a number of key findings.
 8                   ECF No. 12-1, pg. 21.
 9                   Dr. Stenbeck’s report following her November 15, 2017, examination of Plaintiff

10   is contained in the record as Exhibit 7F. See CAR 748-53. On mental status examination, the

11   doctor observed that the following categories of functioning were impaired: (1) attention;

12   (2) concentration; and (3) memory. See id. at 750-51. Dr. Stenbeck did not find any marked

13   limitations. See id. at 752. The doctor assessed moderate limitation with respect to social

14   functioning, such as Plaintiff’s ability to accept instructions from supervisors and interact with

15   coworkers and the public. See id. Dr. Stenbeck also noted that Plaintiff “may benefit from

16   starting therapy. . . .” Id. at 752-53.

17                   The ALJ assigned Dr. Stenbeck’s opinion partial weight, rejecting the doctor’s

18   assessment of moderate limitations in social functioning. See id. at 29-30. The Court finds this

19   conclusion to be consistent with the doctor’s own report of clinical findings. Specifically, Dr.

20   Stenbeck observed on objective examination that Plaintiff’s “adaptive functioning for

21   social/interpersonal skills is adequate.” Id. at 750 (italics in original). Moreover, the Court notes

22   that Plaintiff did not report to Dr. Stenbeck any problems related to social interactions. See id. at

23   749. Rather, Plaintiff described her limitations as stemming primarily from fatigue. See id. In

24   this regard, it is noteworthy that Dr. Ng, a treating source whose opinions Plaintiff asserts should

25   have been accepted as discussed above, did not opine as to any limitations with respect to social

26   functioning. Dr. Stenbeck’s opinion of moderate limitations in social functioning is simply not

27   supported by his own objective observation that Plaintiff’s social and interpersonal functioning

28   are adequate. The ALJ properly rejected the doctor’s unsupported opinion of moderate
                                                       14
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 15 of 32


 1   limitations in social functioning. See Meanel, 172 F.3d at 1113; see also Magallanes, 881 F.2d at

 2   751.

 3                 4.      Dr. Ju

 4                 With respect to opinions offered by Dr. Ju, the ALJ stated:

 5                 . . .[A]t the request of this Agency, Winifred C. Ju, Ph.D., reviewed the
                   evidence in the record and thereafter opined the claimant is capable of
 6                 sustaining concentration, persistence, or pace to perform detailed tasks and
                   some complex tasks in a low stress work environment. She would be
 7                 incapable of performing complex and detailed tasks under normal
                   workday stressors due to low distress tolerance and poor emotion
 8                 regulation secondary to depression and anxiety. The claimant would
                   require a supportive supervisor, but she would not require special
 9                 supervision. She would respond ineffectively with a confrontational/
                   adversarial supervisory style due to low distress tolerance and poor
10                 emotion regulation secondary to depression and anxiety. The claimant
                   requires low stress work involving a predictable work environment with
11                 few changes (Exhibit 3A).
12                 The opinion of Dr. Ju is given partial weight. While the opinion is based
                   upon a comprehensive review of evidence in the record, the evidence
13                 introduced at the hearing level establishes the claimant has no limitations
                   in social functioning as outlined in the findings above. This evidence
14                 includes her ability to maintain friendships, work, travel, and visit with
                   family, shop, participate in exercise classes, and maintain relationships
15                 with providers. Otherwise, the opinion regarding the claimant’s cognitive
                   and adaptive functioning is supported by the evidence in the record.
16                 While the claimant has reported ongoing memory loss and difficulties with
                   concentration and focus, the record as to her activities is consistent with
17                 her allegations. This includes her ability to play games on her phone,
                   perform clerical and probate work, maintain her practice, attend to her
18                 personal care and hygiene, care for household pets, prepare meals, provide
                   reliable information, and communicate with others. Additionally, the
19                 record includes multiple statements and/or forms prepared by the claimant
                   which clearly and articulately outline her treatment and employment
20                 history and other communications concerning evidence admitted as part of
                   the record.
21
                   CAR 25-26.
22

23                 Plaintiff contends:

24                         Dr. Ju provided an explanation including a medical opinion that
                   Ms. Rochert’s problems with attention and concentration “are most
25                 probably manifestations of her severe depression and anxiety.” (Tr. 122).
                   Dr. Ju pointed to the existence of “objective evidence showing pattern of
26                 waxing and waning sxs over time r/t her emotional vulnerability to
                   situational stressors as well as the clmt’s subjective evidence,” id., which
27                 is especially relevant in cases involving mental impairments. This
                   highlights one of the fundamental flaws infecting the ALJ’s analysis: a
28
                                                      15
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 16 of 32


 1                   failure to fully account for the waxing and waning nature of mental illness,
                     which inherently produces both good and bad days.
 2
                     ECF No. 12-1, pg. 23.
 3

 4                   Dr. Ju’s report is contained in the record at Exhibit 3A. See CAR 115-30. Dr. Ju

 5   concluded, based on a review of records, that Plaintiff was moderately limited in her ability to

 6   carry out detailed instructions and maintain attention and concentration for extended periods of

 7   time. See id. at 126. Dr. Ju further opined:

 8                   Clmt is capable of sustaining c/p/p [concentration/persistence/pace] to
                     perform detailed tasks and some complex tasks in a low stress work
 9                   environment. She would be incapable of performing complex detailed
                     tasks under normal workplace stressors. . . .”
10
                     Id. (emphasis added).
11

12   Finally, Dr. Ju opined that Plaintiff is “not significantly limited” in her ability to interact with the

13   general public, accept instruction and criticism from supervisors, or get along with coworkers.

14   See id.

15                   The ALJ gave these opinions partial weight. See id. In doing so, however, the

16   ALJ’s analysis is less than clear and, in some instances, inconsistent. For example, the ALJ

17   appears to reject an opinion of some limitations in social functioning, yet Dr. Ju opined that

18   Plaintiff is “not significantly limited” in this area. Likewise, as to problems with ongoing

19   memory loss and difficulties with concentration and focus, the ALJ’s finding is less than clear.

20   The ALJ stated: “While the claimant has reported ongoing memory loss and difficulties with

21   concentration and focus, the record as to her activities is consistent with her allegations.” Id. The

22   use of the word “while” in the first clause suggests that the second clause of the sentence will

23   contradict the first. The ALJ, however, states in the second clause that the record of Plaintiff’s

24   activities is “consistent” with her allegations. It is thus unclear whether the ALJ found Plaintiff’s

25   allegations consistent or inconsistent with the objective record. Similarly, it is unclear whether

26   the ALJ accepted or rejected Dr. Ju’s opinions regarding memory and concentration. To the

27   extent the ALJ rejected any of Dr. Ju’s opinions, the Court is hard-pressed to understand why.

28   ///
                                                         16
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 17 of 32


 1                  The Court finds that the matter should be remanded to allow for further

 2   consideration of Dr. Ju’s opinions.

 3                  Drs. Dipsia and Samplay

 4                  As to Drs. Dipsia and Samplay, the ALJ stated:

 5                  At the request of this Agency, A. Dipsia, M.D., and H. Samplay, M.D.,
                    reviewed the evidence in the record and thereafter opined the claimant
 6                  could lift and/or carry fifty pounds occasionally and twenty-five pounds
                    frequently. She can stand and/or walk (with normal breaks) for a total of
 7                  about six hours in an eight-hour workday. She can sit (with normal
                    breaks) for a total of about six hours in an eight-hour workday (Exhibits
 8                  1A; and 3A).
 9                  The opinions of Dr. Dipsia and Dr. Samplay are given great weight.
                    These opinions are based upon a comprehensive review of evidence in the
10                  record and are overall consistent with the claimant’s treatment history,
                    objective findings, diagnostic findings, statements of third parties and the
11                  claimant, and her activities. This includes evidence her treatment for
                    leukemia and tinnitus has managed and improved her conditions and any
12                  related symptoms. While she continues to experience reported fatigue, as
                    discussed above in greater detail, she presents for her appoints as alert,
13                  oriented, and in no distress. She engages in many regular activities and
                    has been able to maintain her personal care and hygiene, travel, work, and
14                  remain home alone while her spouse is working and during this time was
                    independent in her activities. As discussed above, lab studies revealed her
15                  treatment was effective in treating her condition. The claimant has
                    reported her tinnitus improved with medication changes, and this is
16                  consistent with her treatment record and activities. Furthermore, these
                    opinions include a detailed discussion of the evidence and findings
17                  reviewed and relied upon in the opinions.
18                  CAR 26.
19                  Plaintiff argues:

20                          The ALJ found that the evidence was consistent with “[t]he
                    opinions of Dr. Dipsia and Dr. Samplay” which were “given great
21                  weight.” (Tr. 26). This ignores the great deal of evidence including both
                    treatment records and medical opinion evidence that entered the record
22                  after these nonexamining sources reviewed Ms. Rochert’s file. The
                    regulations provide that the extent to which a medical source is familiar
23                  with the other evidence in the case is a factor that an ALJ is to consider in
                    determining the weight to which a medical opinion is entitled. See 20
24                  C.F.R. § 404.1520c(c)(5). Here, the ALJ erroneously discounted more
                    recent opinions from sources who examined and treated Ms. Rochert, and
25                  who based their opinions on a more complete record. The ALJ’s
                    determination to instead afford great weight to the outdated opinions of
26                  Dr. Dipsia and Dr. Samplay cannot be deemed based on substantial
                    evidence.
27
                    ECF No. 12-1, pg. 24.
28
                                                       17
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 18 of 32


 1                  Drs. Dipsia and Samplay, who reviewed records, provided opinions regarding

 2   Plaintiff’s physical residual functional capacity. These doctors’ opinions are contained in the

 3   record at Exhibit 1A, CAR 101-13, and Exhibit 3A, CAR 115-30. On September 27, 2017, Dr.

 4   Samplay opined that Plaintiff can frequently lift and/or carry 25 pounds and occasionally lift

 5   and/or carry 50 pounds, sit/stand/walk for 6 hours in an 8-hour day, and is unlimited in all other

 6   respects. See id. at 124-25. Dr. Dipsia rendered the same opinion on April 18, 2017. See id. at

 7   110-11. The ALJ gave these opinions great weight. See id. at26.

 8                  Plaintiff argues the ALJ erred in relying on the opinions of Drs. Dipsia and

 9   Samplay because they are outdated. This argument is unpersuasive. The Court notes that Dr.

10   Dhillon, whose conclusions Plaintiff contends should have been fully accepted, rendered opinions

11   in September 2017 – the same month Dr. Samplay rendered his opinion. Likewise, Dr. Stenbeck

12   rendered her opinions in November 2017, and Dr. Ju rendered her opinions in December 2017.

13   If, as Plaintiff contends, the ALJ should have relied on the opinions of Drs. Dhillon, Stenbeck,

14   and Ju, the Court does not see how the ALJ erred in relying in the opinions of Dr. Dipsia rendered

15   at about the same time. Put another way, for opinions rendered at nearly the same point in time,

16   Plaintiff cannot credibly argue that the ALJ should have relied on some but should have rejected

17   others as outdated. To the extent Plaintiff contends the opinions of Drs. Dipsia and Samplay are

18   unreliable because the doctors did not consider evidence entered into the record after their

19   assessments in 2017, Plaintiff has not identified which specific items of evidence would

20   undermine the opinions rendered or the ALJ’s analysis thereof.

21          B.      Plaintiff’s Testimony and Statements

22                  The Commissioner determines whether a disability applicant is credible, and the

23   Court defers to the Commissioner’s discretion if the Commissioner used the proper process and

24   provided proper reasons. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996). An explicit

25   credibility finding must be supported by specific, cogent reasons. See Rashad v. Sullivan, 903

26   F.2d 1229, 1231 (9th Cir. 1990). General findings are insufficient. See Lester v. Chater, 81 F.3d

27   821, 834 (9th Cir. 1995). Rather, the Commissioner must identify what testimony is not credible

28   and what evidence undermines the testimony. See id. Moreover, unless there is affirmative
                                                      18
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 19 of 32


 1   evidence in the record of malingering, the Commissioner’s reasons for rejecting testimony as not

 2   credible must be “clear and convincing.” See id.; see also Carmickle v. Commissioner, 533 F.3d

 3   1155, 1160 (9th Cir. 2008) (citing Lingenfelter v Astrue, 504 F.3d 1028, 1936 (9th Cir. 2007),

 4   and Gregor v. Barnhart, 464 F.3d 968, 972 (9th Cir. 2006)).

 5                  If there is objective medical evidence of an underlying impairment, the

 6   Commissioner may not discredit a claimant’s testimony as to the severity of symptoms merely

 7   because they are unsupported by objective medical evidence. See Bunnell v. Sullivan, 947 F.2d

 8   341, 347-48 (9th Cir. 1991) (en banc). As the Ninth Circuit explained in Smolen v. Chater:

 9                          The claimant need not produce objective medical evidence of the
                    [symptom] itself, or the severity thereof. Nor must the claimant produce
10                  objective medical evidence of the causal relationship between the
                    medically determinable impairment and the symptom. By requiring that
11                  the medical impairment “could reasonably be expected to produce” pain or
                    another symptom, the Cotton test requires only that the causal relationship
12                  be a reasonable inference, not a medically proven phenomenon.
13                  80 F.3d 1273, 1282 (9th Cir. 1996) (referring to the test established in
                    Cotton v. Bowen, 799 F.2d 1403 (9th Cir. 1986)).
14

15                  The Commissioner may, however, consider the nature of the symptoms alleged,

16   including aggravating factors, medication, treatment, and functional restrictions. See Bunnell,

17   947 F.2d at 345-47. In weighing credibility, the Commissioner may also consider: (1) the

18   claimant’s reputation for truthfulness, prior inconsistent statements, or other inconsistent

19   testimony; (2) unexplained or inadequately explained failure to seek treatment or to follow a

20   prescribed course of treatment; (3) the claimant’s daily activities; (4) work records; and (5)

21   physician and third-party testimony about the nature, severity, and effect of symptoms. See

22   Smolen, 80 F.3d at 1284 (citations omitted). It is also appropriate to consider whether the

23   claimant cooperated during physical examinations or provided conflicting statements concerning

24   drug and/or alcohol use. See Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002). If the

25   claimant testifies as to symptoms greater than would normally be produced by a given

26   impairment, the ALJ may disbelieve that testimony provided specific findings are made. See

27   Carmickle, 533 F.3d at 1161 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir. 1989)).

28   ///
                                                       19
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 20 of 32


 1                   Regarding reliance on a claimant’s daily activities to find testimony of disabling

 2   pain not credible, the Social Security Act does not require that disability claimants be utterly

 3   incapacitated. See Fair v. Bowen, 885 F.2d 597, 602 (9th Cir. 1989). The Ninth Circuit has

 4   repeatedly held that the “. . . mere fact that a plaintiff has carried out certain daily activities . . .

 5   does not . . .[necessarily] detract from her credibility as to her overall disability.” See Orn v.

 6   Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (quoting Vertigan v. Heller, 260 F.3d 1044, 1050 (9th

 7   Cir. 2001)); see also Howard v. Heckler, 782 F.2d 1484, 1488 (9th Cir. 1986) (observing that a

 8   claim of pain-induced disability is not necessarily gainsaid by a capacity to engage in periodic

 9   restricted travel); Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (concluding that the

10   claimant was entitled to benefits based on constant leg and back pain despite the claimant’s

11   ability to cook meals and wash dishes); Fair, 885 F.2d at 603 (observing that “many home

12   activities are not easily transferable to what may be the more grueling environment of the

13   workplace, where it might be impossible to periodically rest or take medication”). Daily

14   activities must be such that they show that the claimant is “. . .able to spend a substantial part of

15   his day engaged in pursuits involving the performance of physical functions that are transferable

16   to a work setting.” Fair, 885 F.2d at 603. The ALJ must make specific findings in this regard

17   before relying on daily activities to find a claimant’s pain testimony not credible. See Burch v.

18   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005).

19                   At Step 4, the ALJ considered Plaintiff’s statements and testimony in determining

20   her residual functional capacity. See CAR 22-25. The ALJ stated:

21                   The claimant is a sixty-year-old female with a college education and a law
                     degree. She alleges she alleges she suffered from “Attention Deficit
22                   Disorder,” “Anxiety Disorder,” “Depressive Disorder,” “Bipolar
                     Disorder,” “Cancer Leukemia CML,” vertigo, “tennis elbow,” and tinnitus
23                   which significantly affects her ability to perform work-related activities.
                     Additionally, she takes multiple medications for her conditions and some
24                   of these cause nausea, weakness, fatigue, memory loss, loss of reading
                     comprehension, and ringing in her ears. She last worked January 17,
25                   2011, as an associate attorney, but stopped because of her conditions.
                     However, the record reveals she did do some work after this time, lasting
26                   about an hour and half a day, for her husband’s business or as a sole
                     practitioner (Exhibits 4E; 10E; 13E; 14E; 16E; 19E; 20E; 21E; and
27                   hearing testimony).
28   ///
                                                           20
     Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 21 of 32


 1             The claimant completed a Function Report form dated April 19, 2017,
               wherein she reported spending an average day eating meals, watching
 2             television, feeding her cat, playing games on her phone, checking in with
               her son over the phone, taking medications (with reminders), napping, and
 3             preparing dinner. The claimant explained she was limited in her ability to
               sleep, manage medications, manage her finances, engage in social
 4             activities, get along with others, understand, follow instructions, recall
               information, complete tasks, talk, hear, concentrate, and handle stress or
 5             changes in her routine. However, she is able to care for her cat, attend to
               her personal care and hygiene, prepare meals, perform household chores,
 6             go outside three times a week for exercise class, shop for groceries, go out
               alone, drive, and walk for a half hour. She is fearful of talking with
 7             others, panics when her phone rings, and does not like leaving the house
               (Exhibit 10E).
 8
               The claimant appeared and testified at the hearing she has worked about
 9             twenty-five hours a week since January 2013. This work was for her
               husband’s company and included clerical duties such filing and indexing.
10             In addition, she was retained for a probate matter during this time but was
               unable to continue representing her client in the matter. She is unable to
11             work because of her fatigue, anxiety, and depression. She described a
               lengthy history of depression and recurrent episodes of depression. In
12             addition, she has persistent anxiety with panic attacks. She experiences
               about seven panic attacks in a single month but takes medications on these
13             occasions. She has a hard time maintaining focus, memory, and
               concentration. Her fatigue limits her daily activities to around forty
14             minutes before she requires a nap. She stated she naps three hours during
               the day. She does some laundry, exercises, can drive, and occasionally
15             shops (Hearing testimony).

16                            ***

17             Despite her impairments, the claimant has engaged in a somewhat normal
               level of daily activity and interaction. The claimant admitted or has been
18             reported to perform activities of daily living including care for her cat,
               attend to her personal care and hygiene, prepare meals, go outside three
19             times a week for exercise class, shop for groceries, go out alone, drive,
               travel outside the country, water the flowers, dust, vacuum, do laundry,
20             make beds, wash dishes, and walk for a half hour and/or four days a week
               (Exhibits 9E; 10E; 19E; 3F; 7F; and hearing testimony). Some of the
21             physical and mental abilities and social interactions required in order to
               perform these activities are the same as those necessary for obtaining and
22             maintaining employment. The claimant’s ability to participate in such
               activities undermines the claimant’s allegations of disabling functional
23             limitations.

24             Additionally, the record reveals the claimant’s leukemia remains
               adequately monitored and treated with chemotherapy and routine visits.
25             Her lab studies reveal improvement and it does not appear she has
               required an increase in the frequency of visits to monitor her condition or
26             a higher level of care (Exhibit 3F page 16; and hearing testimony). While
               she continues to experience fatigue, the evidence as to the intensity of this
27             fatigue is overall inconsistent with her allegations. This includes her
               ability to engage in many activities, described in greater detail above, but
28             including attending to her care, watering plants, performing household
                                                  21
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 22 of 32


 1                    chores, shopping, playing on her phone, working, exercising, and driving.
                      Additionally, according to treatment records during her visits she is
 2                    consistently noted to report fatigue, but also is observed to be alert,
                      oriented, engaged, and cooperative (Exhibits 12F pages 10 and 22; 3F
 3                    page 5).

 4                    As for the claimant’s tinnitus, the record reveals her hearing has been
                      tested and was normal in both ears. She has undergone several medication
 5                    adjustments to manage her tinnitus with some reported improvement. As
                      discussed above, she remains able to play games on her phone, participate
 6                    in exercise classes, watch television, and travel which indicates the
                      symptoms are not as limiting as alleged (Exhibits 12F page 22; 13F page
 7                    8; and hearing testimony).

 8                    As for her mental health, the record reveals the claimant has undergone
                      extensive treatment and continues to undergo treatment to manage her
 9                    mental health. However, the level of care she required to manage her
                      symptoms appears to have decreased in frequency. The record does not
10                    appear the claimant has required inpatient psychiatric hospitalization or
                      intensive outpatient treatment. Rather, she undergoes medication and
11                    medication monitoring treatment. In addition, it was often noted her
                      ADHD and anxiety were stable during this time (Exhibit 12F page 10).
12                    There is also mention in the record the claimant was not consistently
                      compliant with medications, and in fact at one point discontinued her
13                    antidepressant triggering an exacerbation of her symptoms. However,
                      records reveal once she was restarted on her medication her symptoms and
14                    functioning improved (Exhibits 3F page 21; 12F page 18).

15                    Based on this evidence, the undersigned finds that the claimant’s
                      subjective allegations are inconsistent with the medical evidence and other
16                    evidence in the record.

17                    Id.

18                    The ALJ added the following regarding Plaintiff’s leukemia, tinnitus, and mental

19   health issues:

20                    As for the claimant’s alleged leukemia, evidence reveals the claimant was
                      diagnosed with leukemia in December 2015. Since that time, she
21                    underwent regular lab testing, chemotherapy treatment, and routine visits
                      to monitor her condition and symptoms. The claimant reported ongoing
22                    fatigue thought to be associated with her medications. Additionally, she
                      reported joint pain. However, lab studies revealed improvement in blood
23                    work (Exhibits 3F page 13; 12F; and 13F page 8).

24                    As for the claimant’s alleged tinnitus, evidence in the record establishes
                      the claimant was diagnosed with tinnitus. It was reported this was
25                    believed to be associated with one of the medications she was taking and
                      after a change in medication her symptoms reportedly improved. She
26                    underwent a hearing test which revealed normal hearing in both ears. The
                      treatment records reveal the claimant presented for her appointments in no
27                    distress and able to communicate with providers (Exhibits 12F pages 10
                      and 22; and 13F page 8).
28
                                                        22
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 23 of 32


 1                  As for the claimant’s alleged mental health, evidence in the record
                    establishes the claimant has a lengthy history of mental health treatment
 2                  even before January 2013. However, since that time she has undergone
                    continued mental health treatment including medication and medication
 3                  management treatment. She has reported persistent depression and
                    anxiety, overall managed, but at times exacerbated by life stressors or non-
 4                  compliance with medications. In addition, she reported problems with
                    memory, focus, concentration, and task completion. However, her mental
 5                  status findings note some evidence of depressed or anxious mood on
                    occasion, but overall were normal or unremarkable (Exhibits 3F; and 12F
 6                  pages 12, 13, 15 and 22).

 7                  Id. at 25.

 8                  Plaintiff argues generally: “The ALJ failed to accurately portray [Plaintiff’s]

 9   accounts of daily activities and instead invoked a generic listing of activities, ignored her

10   testimony when suggesting that her accurate or detailed completion of forms indicated a lack of

11   disability, misevaluated the medical evidence and treatment history, and failed to account for the

12   accumulated evidence of record corroborating her complaints.” ECF No. 12-1, pg. 28. More

13   specifically, Plaintiff also contends: (1) the ALJ improperly discounted Plaintiff’s complaints of

14   fatigue associated with leukemia treatment; (2) the ALJ improperly relied on Plaintiff’s daily

15   activities; and (3) the ALJ failed to properly consider Plaintiff’s complaints related to mental

16   impairments. See id. at 29-32.

17                  1.      Fatigue

18                  Plaintiff argues:

19                          Although recognizing that leukemia is one of Ms. Rochert’s severe
                    impairments (Tr. 20), the ALJ’s decision downplays the condition and
20                  recognizes virtually no limitations associated with it. One of Ms.
                    Rochert’s primary complaints due to her chronic myeloid leukemia being
21                  treated with chemotherapy is fatigue related both to cancer and the side
                    effects of her treatment. See (Tr. 71, 74, 80) (hearing testimony). The ALJ
22                  discounted her fatigue, finding that: 1) lab studies revealed improvement;
                    2) the intensity of the fatigue alleged was inconsistent with her daily
23                  activities; and 3) she was observed to be alert, oriented, engaged, and
                    cooperative at appointments. (Tr. 24). These reasons are insufficient and
24                  do not constitute valid reasons linked to substantial evidence supporting
                    the ALJ’s rejection of Ms. Rochert’s complaints.
25                          Despite some improvement in lab results, Ms. Rochert continued
                    to require a form of chemotherapy treatment, indefinitely, with tyrosine
26                  kinase inhibitors – treatment downplayed by the ALJ through her
                    statement that “the claimant’s leukemia remains adequately monitored and
27                  treated with chemotherapy and routine visits.” (Tr. 24). As noted above, in
                    July 2018 Dr. Ng opined that Ms. Rochert would be unlikely to be able to
28                  work in the foreseeable future due to the side effects of her medications.
                                                        23
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 24 of 32


 1              (Tr. 769). That such treatment causes side effects including profound
                fatigue is not only well documented in the record, it is recognized as a
 2              common side effect experienced by people put on these medications.
                (footnote omitted). The agency physicians whose opinion were relied on
 3              by the ALJ did not have access to updated treatment records or the opinion
                by Dr Ng regarding the side effects of Ms. Rochert’s medications.
 4                       In line with the medical literature and treating opinions rendered in
                this case, the treatment documentation relates Ms. Rochert’s struggle with
 5              fatigue. See, e.g., (Tr. 447) (fatigue and night sweats noted on November
                30, 2015); (Tr. 438) (January 4, 2016 review of system positive for
 6              fatigue); (Tr. 436) (January 19, 2016 note documenting that Ms. Rochert
                taking a nap when provider called); (Tr. 433) (February 29, 2016 review
 7              of system positive for fatigue); (Tr. 428) (tiredness, excessive sleeping
                noted on April 24, 2016); (Tr. 423) (side effects of fatigue and nausea
 8              noted on June 1, 2016); (Tr. 405) (feels tired and fatigued all the time as of
                December 1, 2016); (Tr. 401) (January 27, 2017 review of system positive
 9              for fatigue); (Tr. 800) (positive for fatigue, some memory issues, slight
                nausea, ongoing fatigue limiting activities, stable tinnitus on July 31,
10              2017); (Tr. 766) (medications causing significant fatigue, limiting usual
                daily activities per Activity Status Report dated July 16, 2018). And
11              consistent with the record, Ms. Rochert testified that her major problem
                with her oral chemotherapy was “the exhaustion and fatigue. I can’t do
12              much.” (Tr. 74, 80). Ms. Rochert described her tinnitus and nausea,
                concluding that these two conditions were the most troublesome, as “[i]f I
13              do anything for 40 minutes or an hour then I have to stop and rest. And I
                usually take a nap during the day.” (Tr. 80). The ALJ’s assumption that
14              “adequate” ongoing cancer treatment involving chemotherapy somehow
                undermines complaints of fatigue and supports an ability to sustain full-
15              time work activities (Tr. 24) cannot properly be sustained.
                         The ALJ, moreover, did not specify which labs allegedly revealed
16              material improvement or contradicted Ms. Rochert’s complaints. At the
                hearing, the ALJ referred to Ms. Rochert’s white cell count and asked
17              whether her cancer was in remission. (Tr. 72). When she noted that it was
                active, not in remission, the ALJ stated, “but your last couple of blood
18              tests seem to be the levels were undetectable of the abnormal white
                cells[.]” Id. Listing 13.00(J)(2)(d), which addresses white cell counts in
19              measuring the severity of the relevant type of leukemia, states that “[i]n
                cases of chronic leukemia (either myelogenous or lymphocytic), an
20              elevated white cell count, in itself, is not a factor in determining the
                severity of the impairment.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, §
21              13.00(J)(2)(d). The ALJ’s own lay speculation that these lab studies
                somehow negated any functional effects from Ms. Rochert’s cancer or
22              treatment was misguided.
                         The ALJ also stated that the Ms. Rochert was listed as “alert,
23              oriented, engaged, and cooperative at appointments.” (Tr. 24). However,
                Ms. Rochert’s physicians did not use such findings to measure her level of
24              fatigue and did not find that her presentation at appointments in any
                way contradicted her complaints of recurrent fatigue. As outlined above,
25              examinations and reviews of symptoms are noted as positive for fatigue
                throughout the record.
26
                ECF No. 12-1, pgs. 29-30.
27

28   ///
                                                   24
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 25 of 32


 1                   Plaintiff’s arguments are persuasive with respect to the ALJ’s consideration of her

 2   complaints of fatigue that limits her ability to engage in work activity. The ALJ discounted

 3   Plaintiff’s statements concerning fatigue associated with leukemia treatment and side effects of

 4   medication by stating “lab studies revealed improvement in blood work.” CAR 25. The ALJ,

 5   however, does not explain how improvement in blood work negates Plaintiff’s fatigue symptoms.

 6   Similarly, while the ALJ cites various daily activities she found inconsistent with Plaintiff’s

 7   allegations relating o fatigue, see id. at 24, as discussed in more detail below, Plaintiff testified

 8   that her daily activities are limited by fatigue. Finally, the ALJ does not explain how Plaintiff

 9   being alert and oriented during various medical visits undermines Plaintiff’s testimony

10   concerning fatigue. It is possible for one to experience intermittent fatigue and yet be alert and

11   oriented at the time of a medical visit. Moreover, during these medical visits, Plaintiff

12   consistently mentioned fatigue related to leukemia treatment as one of her primary problems. In

13   fact, the record reflects, as discussed in more detail above, that doctors noted fatigue as a side-

14   effect of her medications and recommended medication adjustments to address the issue.

15                   The Court finds that a remand is appropriate to allow the agency to more

16   thoroughly consider Plaintiff’s subjective complaints of fatigue, which are not susceptible to

17   proof by objective evidence and which appear to be the primary cause of Plaintiff’s alleged

18   disability.

19                   2.      Daily Activities

20                   According to Plaintiff:

21                            Additionally, the ALJ’s listing of daily activities assumed to be
                     inconsistent with the Ms. Rochert’s fatigue is invalid for the same reasons
22                   discussed above. See pages 13-14, supra. The ALJ cited activities
                     including “attending to her care, watering plants, performing household
23                   chores, shopping, playing on her phone, working, exercising and driving.”
                     (Tr. 23). These activities are not inconsistent either with Ms. Rochert’s
24                   reports of fatigue or the existence of limitations that disable her from
                     sustaining full-time work. Her fatigue and side effects are well
25                   documented, as noted, and were not legitimately discredited by the ALJ.
                     None of the activities cited by the ALJ indicate an ability to perform them
26                   for more than an hour at a time.
                              Moreover, earlier in the decision, the ALJ misstated Ms. Rochert’s
27                   testimony by asserting that she testified she “worked about twenty five
                     hours a week since January 2013.” (Tr. 23) (“The claimant appeared and
28                   testified at the hearing, she has worked about twenty five hours a week
                                                         25
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 26 of 32


 1                  since January 2013. This work was for her husband’s company and
                    included clerical duties such as filing and indexing.”). In fact, Ms. Rochert
 2                  estimated that she had worked twenty five hours per month, not per week.
                    (Tr. 54). The ALJ erred with this erroneous characterization of the
 3                  testimony. And Ms. Rochert did not work after her diagnosis of cancer in
                    2015, the main cause of her fatigue. The ALJ’s discounting of Ms.
 4                  Rochert’s complaints on the basis of her activities was thus flawed.

 5                  ECF No. 12-1, pg. 31.

 6                  Again, the Court finds Plaintiff’s argument persuasive. The ALJ listed the

 7   following activities which were found to undermine Plaintiff’s statements and testimony:

 8   (1) caring for her cat; (2) attending to personal care; (3) preparing meals; (4) exercising three

 9   days per week; (5) traveling abroad; (6) performing household chores; (7) taking short walks;

10   (8) shopping; (9) playing on her phone; and (10) working part time. See CAR 24. Plaintiff,

11   however, has testified that these activities are limited, primarily due to fatigue. For example, in a

12   function report completed on April 19, 2017, contained in the record at Exhibit 10E, CAR 301-

13   09, Plaintiff stated that she requires assistance caring for her cat. See id. at 302. Plaintiff also

14   stated that, throughout the day, she feels like she is going to fall asleep any minute. See id. In

15   this regard, Plaintiff also stated that she sometimes sleeps for 12-14 hours in a row and always

16   sleeps during the day for a few more hours due to constant fatigue. See id. As to meal

17   preparation, Plaintiff stated that she prepares simple meals. See id. at 303. As to household

18   chores, Plaintiff stated that she can only engage in such activities occasionally for a few hours a

19   day “off and on” and that she requires “help and encouragement.” Id. As for shopping, Plaintiff

20   stated that she can only engage in that task once every month or two. See id. at 304. While

21   Plaintiff stated that she can use a checkbook and count change, she also stated that her husband

22   manages paying the bills. See id. As for walking, Plaintiff stated that she can only engage in that

23   activity for about 30 minutes before requiring a rest break. See id. at 305.

24                  Similarly, as to working, while Plaintiff testified at the administrative hearing that

25   she engaged in part-time work helping her husband with his business, she stated that she could

26   only do so for about an hour a day. See id. at 45 (hearing testimony). As Plaintiff notes, the ALJ

27   misstated this testimony and indicated in the hearing decision that Plaintiff’s ability to work 25

28   hours a week – as opposed to 25 hours a month – undermines her credibility.
                                                        26
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 27 of 32


 1                   The Court finds that, on this record, the ALJ’s reliance on Plaintiff’s limited daily

 2   activities is misplaced. Plaintiff’s statements and testimony reflect daily activities that are limited

 3   in nature. The ALJ has not explained how these limited daily activities translate into an ability to

 4   sustain full-time competitive work. See Fair, 885 F.2d at 603. The matter will be remanded to

 5   allow for further consideration of Plaintiff’s daily activities.

 6                   3.      Mental Impairments

 7                   Plaintiff argues:

 8                           . . .[T]he ALJ failed to properly consider Ms. Rochert’s complaints
                     related to her mental impairments. An ALJ is required to properly consider
 9                   the occurrence of bad days as well as good, and must not fall into the
                     temptation of formulating an RFC that reflects essentially what a claimant
10                   can do on good days, or for short periods, rather than what the claimant
                     can perform in a sustained manner – day in and day out, full time, over a
11                   considerable period. The crucial inquiry is whether a claimant can sustain
                     work activities for full workdays over time. Social Security Ruling 96-8p,
12                   1996 WL 374184 (S.S.A. 1996), for instance, defines an individual’s
                     residual functional capacity as the person’s maximum remaining ability
13                   “to do sustained work activities in an ordinary work setting on a regular
                     and continuing basis” and that a “regular and continuing basis” means
14                   eight hours a day, five days a week, or the equivalent work schedule.
                     (citations omitted).
15
                     ECF No. 12-1, pgs. 31-32.
16

17                   The Court is also troubled by the ALJ’s treatment of Plaintiff’s subjective

18   complaints related to her mental health. In particular, as discussed above, the ALJ’s reliance on

19   Plaintiff’s daily activities does not reflect an analysis of Plaintiff’s ability to sustain work-related

20   activities. Additionally, as also discussed above, there is medical opinion evidence from Dr. Ju

21   and other sources relating to Plaintiff’s ability to sustain concentration and focus secondary to

22   fatigue associated with leukemia treatment which the ALJ has not properly addressed. The matter

23   should be remanded to allow the agency an opportunity to re-evaluate Plaintiff’s subjective

24   statements and testimony concerning the impact of her mental health in general and fatigue in

25   particular on her ability to work.

26   ///

27   ///

28   ///
                                                         27
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 28 of 32


 1          C.      Lay Witness Evidence

 2                  In determining whether a claimant is disabled, an ALJ generally must consider lay

 3   witness testimony concerning a claimant's ability to work. See Dodrill v. Shalala, 12 F.3d 915,

 4   919 (9th Cir. 1993); 20 C.F.R. §§ 404.1513(d)(4) & (e), 416.913(d)(4) & (e). Indeed, “lay

 5   testimony as to a claimant's symptoms or how an impairment affects ability to work is competent

 6   evidence . . . and therefore cannot be disregarded without comment.” See Nguyen v. Chater, 100

 7   F.3d 1462, 1467 (9th Cir. 1996). Consequently, “[i]f the ALJ wishes to discount the testimony of

 8   lay witnesses, he must give reasons that are germane to each witness.” Dodrill, 12 F.3d at 919.

 9   When rejecting third party statements which are similar in nature to the statements of plaintiff, the

10   ALJ may cite the same reasons used by the ALJ in rejecting the plaintiff’s statement. See

11   Valentine v. Commissioner Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (approving

12   rejection of a third-party family member’s testimony, which was similar to the claimant’s, for the

13   same reasons given for rejection of the claimant’s complaints).

14                  At Step 4, the ALJ considered lay witness evidence offered by Plaintiff’s husband.

15   See CAR 24-25. The ALJ stated:

16                  The claimant’s spouse, Hans Rochert, submitted a Third Party Function
                    Report form dates April 19, 2017, that is overall consistent with
17                  statements of the claimant above with the exception he reported knowing
                    the claimant since 1994 and at the time he was spending al the time he was
18                  not working with the claimant. He stated he believed the claimant could
                    not work because of her conditions. He indicated she was able to walk for
19                  travel, shop for clothes about twice a week, started attending a Zumba
                    class in 2016 twice a week, waters the flowers, makes the bed, washes
20                  dishes, dusts, vacuums, and is able to get along with others (Exhibit 9E).
21                                 ***
22                  The undersigned has read and considered statements from the claimant’s
                    spouse, in Exhibit 9E, discussed herein above. Mr. Rochert indicated he
23                  spent time with the claimant, when he was not working, and it [is] unclear
                    whether the limitations identified are based upon his personal observations
24                  or complaints expressed to him by the claimant. The record reveals the
                    claimant is independent in her care, is able to maintain the household
25                  when Mr. Rochert is away and attends appointments. In fact, Mr. Rochert
                    noted the claimant engaged in more activities such as watering plants and
26                  other household chores. Overall, the undersigned affords the statement
                    medium weight.
27
                    Id.
28
                                                       28
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 29 of 32


 1                   Plaintiff asserts:

 2                           The ALJ erred by failing to properly evaluate this evidence.
                     Instead, the ALJ claimed inconsistency with the medical evidence and
 3                   then simultaneously asserted that it was consistent with “[t]he opinions of
                     Dr. Dipsia and Dr. Samplay” which were “given great weight.” (Tr. 26).
 4                   These outdated opinions, according to the ALJ, “are based upon a
                     comprehensive review of evidence in the record and are overall consistent
 5                   with the . . . statements of third parties and the claimant, and her
                     activities.” Id. As discussed above, this rationale is erroneous. In
 6                   particular, in the context of the lay evidence, the ALJ’s claim of
                     consistency is inaccurate and contradicted by the ALJ’s own earlier
 7                   assertion of inconsistency. (Tr. 24). Similarly, the ALJ incorrectly claimed
                     that “the above residual functional capacity assessment is supported by”
 8                   the “statements of third parties[.]” (Tr. 31). The ALJ could not have it both
                     ways and was obligated to explain the evaluation of lay evidence in a
 9                   manner susceptible to meaningful review. This the ALJ failed to do.
10                   ECF No. 12-1, pg. 34.
11                   Here, the ALJ rejected Mr. Rochert’s statements largely based on Plaintiff’s daily

12   activities. As discussed above, the Court finds the ALJ’s reliance on daily activities misplaced

13   given the limited nature of such activities due to fatigue associated with leukemia treatment. On

14   remand, the ALJ should give additional consideration to Mr. Rochert’s statement in light of the

15   limited nature of Plaintiff’s activities.

16           D.      Vocational Findings

17                   The Medical-Vocational Guidelines (Grids) provide a uniform conclusion about
18   disability for various combinations of age, education, previous work experience, and residual
19   functional capacity. The Grids allow the Commissioner to streamline the administrative process
20   and encourage uniform treatment of claims based on the number of jobs in the national economy
21   for any given category of residual functioning capacity. See Heckler v. Campbell, 461 U.S. 458,
22   460-62 (1983) (discussing creation and purpose of the Grids).
23                   The Commissioner may apply the Grids in lieu of taking the testimony of a
24   vocational expert only when the Grids accurately and completely describe the claimant’s abilities
25   and limitations. See Jones v. Heckler, 760 F.2d 993, 998 (9th Cir. 1985); see also Heckler v.
26   Campbell, 461 U.S. 458, 462 n.5 (1983). Thus, the Commissioner generally may not rely on the
27   Grids if a claimant suffers from non-exertional limitations because the Grids are based on
28   exertional strength factors only. See 20 C.F.R., Part 404, Subpart P, Appendix 2, § 200.00(b). “If
                                                       29
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 30 of 32


 1   a claimant has an impairment that limits his or her ability to work without directly affecting his

 2   or her strength, the claimant is said to have non-exertional . . . limitations that are not covered by

 3   the Grids.” Penny v. Sullivan, 2 F.3d 953, 958 (9th Cir. 1993) (citing 20 C.F.R., Part 404,

 4   Subpart P, Appendix 2, § 200.00(d), (e)). The Commissioner may, however, rely on the Grids

 5   even when a claimant has combined exertional and non-exertional limitations, if non-exertional

 6   limitations do not impact the claimant’s exertional capabilities. See Bates v. Sullivan, 894 F.2d

 7   1059, 1063 (9th Cir. 1990); Polny v. Bowen, 864 F.2d 661, 663-64 (9th Cir. 1988).

 8                  In cases where the Grids are not fully applicable, the ALJ may meet his burden

 9   under step five of the sequential analysis by propounding to a vocational expert hypothetical

10   questions based on medical assumptions, supported by substantial evidence, that reflect all the

11   plaintiff’s limitations. See Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995). Specifically,

12   where the Medical-Vocational Guidelines are inapplicable because the plaintiff has sufficient

13   non-exertional limitations, the ALJ is required to obtain vocational expert testimony. See

14   Burkhart v. Bowen, 587 F.2d 1335, 1341 (9th Cir. 1988).

15                  Hypothetical questions posed to a vocational expert must set out all the substantial,

16   supported limitations and restrictions of the particular claimant. See Magallanes v. Bowen, 881

17   F.2d 747, 756 (9th Cir. 1989). If a hypothetical does not reflect all the claimant’s limitations, the

18   expert’s testimony as to jobs in the national economy the claimant can perform has no evidentiary

19   value. See DeLorme v. Sullivan, 924 F.2d 841, 850 (9th Cir. 1991). While the ALJ may pose to

20   the expert a range of hypothetical questions based on alternate interpretations of the evidence, the

21   hypothetical that ultimately serves as the basis for the ALJ’s determination must be supported by

22   substantial evidence in the record as a whole. See Embrey v. Bowen, 849 F.2d 418, 422-23 (9th

23   Cir. 1988).

24                  At Step 5, the ALJ concluded Plaintiff could perform her past relevant work. See

25   CAR 31. The ALJ stated:

26                  The evidence in the record reveals the claimant has past relevant work as
                    an attorney (DOT 110.107-010) which is sedentary skilled work with an
27                  [sic] Specific Vocational Preparation (hereinafter SVP) of 8 and paralegal
                    (DOT 119.267-026) which is light skilled work with an SVP of 7,
28                  sedentary as performed by the claimant.
                                                      30
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 31 of 32


 1                  The vocational expert was asked to testify at the hearing as to the
                    claimant’s ability to perform past relevant work. The expert was asked to
 2                  base the testimony on a hypothetical individual with the same age and
                    education as the claimant. The vocational expert testified that, given the
 3                  residual functional capacity detailed above, the hypothetical individual
                    would be capable of performing the claimant’s past relevant work. The
 4                  undersigned accepts the testimony of the vocational expert on this issue
                    and accordingly finds in comparing the claimant’s residual functional
 5                  capacity with the physical and mental demands of this work, the
                    undersigned finds that the claimant was able to perform it as actually and
 6                  generally performed.

 7                  Id.

 8                  Plaintiff contends the ALJ violated Social Security Ruling 82-62 by not making

 9   specific findings of fact to support the conclusion Plaintiff can return to her past relevant work.

10   See ECF No. 12-1, pg. 25. The Court is likewise troubled by the finding that Plaintiff can return

11   to her past relevant work. As discussed above, the ALJ erred in several instances at Step 4 in

12   evaluating the evidence upon which Plaintiff’s residual functional capacity was assessed. In

13   particular, the ALJ’s discussion of Dr. Ju’s opinions is inconsistent and confusing. This is

14   notable because Dr. Ju specifically opined that Plaintiff cannot return to her past relevant work

15   but may be able to engage in work that is less demanding. See CAR 130. This opinion is

16   consistent with Plaintiff’s statements concerning limitations resulting from fatigue associated

17   with her leukemia treatment. The Court finds that a remand is appropriate to allow the agency to

18   re-evaluate Plaintiff’s vocational potential.

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       31
      Case 2:20-cv-01368-DMC Document 18 Filed 07/20/21 Page 32 of 32


 1                                          IV. CONCLUSION

 2                  For the foregoing reasons, this matter will be remanded under sentence four of 42

 3   U.S.C. § 405(g) for further development of the record and/or further findings addressing the

 4   deficiencies noted above.

 5                  Accordingly, IT IS HEREBY ORDERED that:

 6                  1.      Plaintiff’s motion for summary judgment, ECF No. 12, is granted;

 7                  2.      Defendant’s motion for summary judgment, ECF No. 16, is denied;

 8                  3.      The Commissioner’s final decision is reversed and this matter is remanded

 9   for further proceedings consistent with this order; and

10                  4.      The Clerk of the Court is directed to enter judgment and close this file.

11

12   Dated: July 20, 2021
                                                         ____________________________________
13                                                       DENNIS M. COTA
14                                                       UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       32
